Exhibit 10.2

 

AMENDMENT

 

THIS AMENDMENT is entered into with respect to the Amended and Restated Loan and
Security Agreement dated as of June 13, 2002 (the “Agreement”) between Silicon
Valley Bank and Art Technology Group, Inc.

 

The parties hereby agree that the third sentence of Section 2.1.2(a) of the
Agreement shall be amended and restated, effective as of the date of the
Agreement, to read as follows:

 

“Each Letter of Credit shall have an expiry date no later than 364 days after
the Revolving Maturity Date, provided Borrower’s Letter of Credit reimbursement
obligation shall be secured by cash on terms reasonably acceptable to Bank on
and after the Revolving Maturity Date if the term of this Agreement is not
extended by Bank.”

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
October 4, 2002.

 

BORROWER:

 

ART TECHNOLOGY GROUP, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

BANK:

 

 

 

SILICON VALLEY BANK, d/b/a

 

SILICON VALLEY EAST

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

(Signed in Santa Clara County, California)

 

--------------------------------------------------------------------------------